Citation Nr: 0801906	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-35 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include anxiety/panic attacks and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970, and from May 1972 to February 1974.  
Available records also show the veteran served in the US Army 
Reserve from 1974 to 1977, but dates of active duty for 
training and inactive duty for training have not been 
identified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii, in which service connection for PTSD was 
denied.

The issue has been recharacterized to reflect the veteran's 
claim and the medical evidence, which shows treatment for 
symptoms the veteran identified as waking up in fear, heart 
pumping, memory loss, and sleep problems, and a diagnosis of 
anxiety and panic attacks, rule out PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he has suffered from symptoms of an 
acquired psychiatric condition since the 1970s which he 
attributes to stressors he experienced during his service in 
Vietnam.  He does not allege he was involved in combat.  
Rather he stated that the base on which he was stationed was 
subjected to enemy fire and mortar attacks on a daily basis.

Private medical records show treatment with prescribed 
medication for anxiety and panic attacks, rule out PTSD, in 
1991.  The veteran notified the RO that he had an appointment 
scheduled for August 2006 with the Veterans' Center.  The RO 
asked the veteran to provide these records, but another 
attempt to obtain them must be made.

The veteran's service personnel and service medical records 
are incomplete, but available records show the veteran had 
active service in Vietnam from July 1969 to September 1970.  
His military occupational specialties (MOSs) during this time 
were warehouseman, warehouse supervisor, and assistant store 
manager.  He was stationed with the "USA ELM RVNR PACEX A&A 
FES, USARPAC-VN" during his service in Vietnam.

Service personnel records and verification from the National 
Personnel Records Center (NPRC) show additional active 
service from May 1972 to February 1974, and service in the US 
Army Reserve from 1974 through 1977.  Some of these records 
have been obtained but, as above-noted, the record is 
incomplete.  Moreover, the verification from NPRC reflects 
that the veteran used two different identification numbers 
during his active service. 

Given the medical evidence reflecting treatment for anxiety 
and panic attacks, rule out PTSD, and the veteran's 
assertions that he has experienced such symptoms as waking in 
fear, memory loss, and sleep problems since the 1970s, the 
veteran must be accorded a VA examination to determine the 
nature, extent and etiology of his claimed psychiatric 
disorder-following development to obtain all available 
service medical and personnel records.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Pentecost v. 
Principi, 16 Vet. App. 124, 128-9 (2002)

Accordingly, the case is REMANDED for the following action:

1.  Provide all appropriate VCAA notice 
to the veteran, including that pertaining 
to claims for PTSD.

2.  Obtain the veteran's complete service 
personnel file, to include both periods 
of the veteran's active service and his 
reserve service.  Request copies of any 
and all orders, award citations, and all 
administrative actions.  

Identify the veteran by all 
identification numbers used.  Request 
assistance from the service department or 
State Adjutant General's Office, as 
appropriate. 

Make all attempts to reconstruct missing 
or lost records, in keeping with 
provisions used to reconstruct records in 
"fire-related" missing records.  
Document negative responses.

3. Obtain any and all VA and non-VA post-
service treatment records identified by 
the veteran, including any and all 
records of treatment from the Veteran's 
Center in Guam, and the VA Medical Center 
(VAMC) that includes treatment facilities 
in Guam, and any other VAMC the veteran 
may identify. Obtain authorization for 
the release of private medical records as 
appropriate.

4.  Give the veteran an opportunity to 
identify his stressors.  Clearly explain 
to him the importance of being as 
detailed and specific as possible.  
Explain that he may offer as evidence of 
his averred stressors, symptoms, and 
continuity of symptoms the statements of 
members who served with him in Vietnam or 
individuals, including family members, 
friends, and service members from his 
subsequent periods of active and reserve 
service to whom he confided the 
circumstances of his stressors and 
symptoms, or who may have observed his 
symptoms, immediately after his discharge 
in 1970 to the present.

5.  Conduct all necessary research to 
verify the veteran's stressors, including 
obtaining unit histories, OR/LLs, and 
morning reports from the service 
department.  Request assistance from the 
service department as necessary, 
including to identify the units the 
veteran served with and their locations.  
Document negative responses.

6.  Following completion of items #1-6, 
schedule the veteran for an examination 
to determine the nature, extent, and 
etiology of his claimed psychiatric 
disorder to include anxiety/panic attacks 
and PTSD.  Identify all confirmed 
stressors for the examiner.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review. The examiner should 
summarize the medical history, including 
the onset and course of the claimed 
psychiatric disorder; describe any 
current symptoms and manifestations 
attributed to the claimed psychiatric 
condition, and provide diagnoses for any 
and all psychiatric pathology manifested.

The examiner is to provide an opinion as 
to whether it is as likely as not that 
any acquired psychiatric disability had 
its onset during the veteran's periods of 
active service or is otherwise the result 
of the veteran's active service or of any 
incident therein.

The examiner must provide a complete 
rationale for all opinions expressed.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for a psychiatric condition to include 
anxiety/panic attacks and PTSD with 
application of all appropriate laws and 
regulations, including Pentecost, supra, 
and consideration of any additional 
information obtained as a result of this 
remand. If the decision remands adverse 
to the veteran, furnish him with a SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



